DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Voigtmann (US 2010/0000674), does not disclose tubular packaging body formed from a flexible film having a thickness e, the ends of which are butt-welded and covered by a plastic reinforcing element, which does not include any metal, positioned on the inner surface of said tubular body and having a cross section defined by width l and a height h, wherein : h is greater than or equal to e, the ratio (l.e)/h2 is between 1 and 10; and l is greater than 0 and is less than or equal to 3 mm. Voigtmann discloses a process for manufacturing plastic packaging in tubular form [abstract]. The ends are butt-welded and covered by a plastic reinforcing element [fig. 11 and 0059]. The bead is extruded plastic material, thus does not contain metal [0059]. Voigtmann does not disclose that the bead of extruded plastic material has a cross section defined by width l and a height h, wherein : h is greater than or equal to e, the ratio (l.e)/h2 is between 1 and 10; and l is greater than 0 and is less than or equal to 3 mm. The prior art does not provide motivation to one of ordinary skill in the art to utilize the cross section as defined by the claimed invention of the applicant in the extruded bead of Voigtmann. Thus, the examiner has found the claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782